Citation Nr: 0006677	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to increased evaluations for a right knee 
disability, currently rated 10 percent for instability plus 
20 percent for arthritis with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
December 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 RO 
decision which denied an increase in a 20 percent rating for 
a right knee disability.  A personal hearing at the RO was 
held in October 1996.  In an April 1999 decision, the RO 
assigned separate ratings for the right knee disability: 10 
percent rating for instability plus 20 percent for arthritis 
with limitation of motion. 


FINDINGS OF FACT

The veteran's right knee disability, including residuals of a 
patellectomy, is currently manifested by no more than slight 
instability, and arthritis with full extension and some 
limited flexion (although flexion is better than 30 degrees).  


CONCLUSION OF LAW

The criteria for right knee disability evaluations in excess 
of 10 percent for instability, and in excess of 20 percent 
for arthritis with limited motion, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1959 to 
December 1962.  

Preservice medical records show the veteran was treated for a 
right knee disability, including fracture of the distal right 
femur, from 1956 to 1958.

A review of his service medical records reveals that he was 
admitted to the hospital in October 1962 and was noted to 
have osteochondrosis of the right patellar surface at the 
right femur, and this was attributed to a preservice injury.  
In October 1962, he underwent a right knee patellectomy. 

On VA examination in in February 1963, the diagnosis was 
residuals of patellectomy of the right knee.  

In a June 1963 decision, the RO granted service connection 
(by aggravation) for residuals of a right knee patellectomy, 
with a 20 percent evaluation.  

Later medical records note right knee arthritis.

A VA medical record dated in April 1993 notes that the 
veteran was seen with complaints of pain and burning 
sensation in the right knee.  He stated that any movement of 
the knee caused pain in the joint.  On examination, it was 
noted that the right knee was non-tender, with full range of 
motion, and no undue ligament laxity.  The diagnostic 
assessment was internal derangement of the right knee.  

Private medical records from the early 1990s show some 
treatment for right knee pain with mild degenerative 
arthritis.  In May 1993, the veteran underwent a partial 
medial meniscectomy of the right knee. 

On VA examination in March 1994, the veteran reported 
constant pain in the right knee, worse with motion.  He said 
that when he tried to walk, his right knee cracked, ached, 
and sometimes buckled.  The examiner noted that the veteran 
ambulated with marked limping.  On examination, a large 6-
inch scar on the anterior aspect of the right knee was noted.  
It was noted that the bony surface of the right knee felt 
very irregular and bumpy.  The examiner related that the 
right knee had some deformity.  No swelling or instability of 
the right knee was observed.  Range of motion testing 
revealed right knee flexion of 80 degrees and extension to 0 
degrees.  The diagnosis was residuals of excision of the 
right patella.  

On VA examination in April 1994, the veteran related that he 
had constant pain in his right knee, increased with motion 
and bad weather.  He said that he was unable to use the 
stairs and that his right knee sometimes buckled and gave 
away.  It was noted that the veteran walked with a limp.  The 
examiner observed a large surgical scar on the anterior 
aspect of the right knee.  It was noted that the upper 
portion of the scar was depressed and looked as though there 
was some loss of muscle above the knee joint.  Passive motion 
produced pain and crepitation.  No swelling or instability of 
the right knee was observed.  The examiner noted deformity of 
the right knee since the patella was absent and the knee 
joint looked flat.  Range of motion testing revealed right 
knee flexion of 40 degrees and extension to 0 degrees.  The 
diagnoses were status post right patellectomy and rule out 
degenerative joint disease of the right knee, left knee, and 
right hip.  X-ray studies of the right knee noted the absence 
of the right patella and minimal degenerative changes with 
slight narrowing of the medial joint space.  

A January 1995 VA medical record shows that range of motion 
of the right knee was 0 to 100 degrees.  Tenderness and pain 
to palpation was noted.  X-rays showed degenerative joint 
disease of the right knee with collapse medially.  The 
diagnosis was right knee degenerative joint disease.  

On VA examination in May 1995, the veteran related that he 
underwent four surgeries on his right knee following the 
right patellectomy during service.  He continued to complain 
of constant right knee pain, aggravated by bad weather and 
motion.  It was noted that he wore a brace on the right knee 
and ambulated with a slight limp.  The veteran said that 
several orthopedic surgeons told him that he needed a total 
right knee replacement.  He complained of pain in the right 
hip and low back because he favored the left leg.  He stated 
that he was unable to do any lifting and had limited bending.  
Examination of the right knee revealed slight deformity due 
to the absence of the right patella.  No swelling was 
observed.  Palpation of the right knee was very painful.  No 
knee instability was noted.  Range of motion testing 
reflected 35 degrees of flexion of the right knee and 
extension to 0 degrees.  Muscle examination revealed some 
atrophy of the quadriceps muscle with some weakness of the 
right knee extensor.  The diagnosis was residuals of right 
patellectomy and rule out degenerative joint disease.  

VA X-ray studies of the right knee conducted in May 1995 
reveal osteoporosis, degenerative changes, and absence of the 
patella.  No recent fractures or acute bony changes were 
noted.  

A September 1995 VA medical record reflects that the veteran 
reported constant right knee pain.  Range of motion of the 
right knee was from 0 to 100 degrees.  Tenderness to 
palpation was noted.  The diagnosis was degenerative joint 
disease of the right knee.  

A VA clinical record dated in May 1996 shows that the veteran 
was seen for follow-up of right knee and hip pain.  Range of 
motion of the right knee was from 0 to 100 degrees.  
Tenderness and pain was noted on range of motion testing.  
The diagnostic assessment was degenerative joint disease of 
the knees, right greater than left.  

During an October 1996 RO hearing, the veteran testified that 
he had difficulty with lifting, bending, and twisting due to 
right knee pain.  He related that he could not sit or stand 
for prolonged periods of time without having knee pain.  He 
indicated that his doctor told him that he needed a right 
knee replacement.  He stated that he had a locking sensation 
in his right knee with grinding and giving away.  The veteran 
noted that he had increased swelling in his right knee with 
activity and had problems with balance.  

On VA examination in November 1996, the veteran reported 
persistent recurring pain in the right knee, particularly 
with any type of physical activity.  He said that he had 
weakness in the right leg that caused him to fall easily.  It 
was noted that the veteran walked with a limp.  Crepitation 
was also noted.  The veteran demonstrated full extension of 
the right knee to 0 degrees and flexion of 115 degrees.  The 
examiner noted that there was good stability of the right 
knee both back and forth and side to side.  No swelling of 
the knee was observed.  X-ray studies showed minimal 
osteoarthritic changes of the right knee and resection of the 
right patella.  

On VA examination in October 1997, the veteran related his 
history of right knee pain and multiple surgeries.  The 
examiner noted that the veteran walked with a limp and wore a 
brace on the right knee.  No swelling of the right knee was 
observed.  The examiner noted small bony prominences in place 
of the patella.  Lateral instability of the right knee was 
noted.  It was noted that flexion of the right knee was 
limited due to pain.  The diagnosis, in pertinent part, was 
internal derangement of the right knee.  

On VA examination in March 1999, the veteran reported daily 
flare-ups of pain in the right knee after standing or 
walking.  He said that pain flare-ups resulted in 
approximately 50 percent limitation of range of motion and 
functional impairment.  The veteran wore a right knee brace 
and used a cane.  He related he had occasional episodes of 
recurrent subluxation of the right knee without dislocation, 
occurring approximately once or twice a year.  Examination of 
the right knee revealed he was status post patellectomy and 
had significant scarring of the anterior right knee.  
Crepitus was noted.  There was slight laxity on side to side 
movement of the right knee.  No laxity was observed on the 
drawer or Lachman test.  McMcurray's test was negative.  
Range of motion testing revealed right knee flexion of 50 
degrees and extension to 0 degrees.  The examiner noted that 
the veteran had approximately 10 degrees of additional loss 
of motion due to weakened movement and excess fatigability of 
the right knee.  Minimal incoordination was demonstrated.  It 
was noted that pain had the major functional impact on both 
knees, more on the right than the left.  The examiner 
indicated that the veteran demonstrated significant fatigue, 
weakness, and lack of endurance of both knees.  No edema, 
effusion, or tenderness was noted.  The diagnosis was status 
post patellectomy of the right knee with degenerative joint 
disease, status post meniscectomy of the right knee.  

II.  Analysis

The veteran's claim for increased evaluations for a right 
knee disability (including residuals of a patellectomy) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

In recent precedent opinions, the VA General Counsel held 
that separate ratings may be assigned for instability of a 
knee (Code 5257) and for arthritis with limitation of motion 
of a knee (Codes 5003-5010).  See VAOPGCPREC 9-98 and 23- 97.  
With this in mind, the RO assigned separate ratings for the 
veteran's right knee disorder:  a 10 percent rating for 
instability plus a 20 percent rating for arthritis with 
limitation of motion.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board notes that the veteran's right knee disability 
includes traumatic arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R.   4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent rating, and extension limited to 20 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5261.

With regard to right knee instability, the RO has assigned a 
10 percent under Code 5257.  At the 1999 VA examination, 
there was only slight laxity on side to side movement of the 
right knee.  No laxity was observed on drawer or Lachman's 
test.  McMurray test was also negative.  The veteran reported 
occasional subluxation of the right knee that occurred once 
or twice per year.  Lateral instability was also noted at the 
1997 VA examination.  Earlier VA examinations during the 
appeal period reflect no instability of the right knee.  The 
objective medical evidence as a whole shows no more than 
slight instability of the right knee, and such supports the 
10 percent rating which has been assigned under Code 5257.  
The evidence does not show moderate recurrent subluxation or 
lateral instability, as required for a higher rating of 20 
percent under Code 5257.  

With regard to arthritis with limitation of motion of the 
right knee, the RO has assigned a 20 percent rating.  At the 
latest VA examination in 1999, range of motion testing 
revealed flexion of 50 degrees and 0 degrees of extension.  
The examiner opined that the veteran would have approximately 
10 degrees of additional loss of motion due to weakened 
movement and excess fatigability of the right knee.  This, of 
course, is conjecture, but if taken as true it would suggest 
that flexion would be limited to 40 degrees during use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Flexion limited to 
40 degrees would not even meet the 20 percent rating criteria 
of Code 5260.  Other examination reports in recent years show 
flexion ranging from 35 degrees to 115 degrees.  None of the 
records show flexion limited to 15 degrees, as required for a 
higher 30 percent rating under Code 5260.  In fact, all of 
the medical records show flexion better than 30 degrees, 
which is the requirement for a 20 percent rating.  All the 
medical records in recent years show full right knee 
extension of 0 degrees, and such would be rated 
noncompensable under Code 5261.  Even when the effect of pain 
on use or during flare-ups is considered, right knee 
arthritis with limitation of motion is no more than 20 
percent disabling.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra. 

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for right knee instability 
and the 20 percent rating for right knee arthritis with 
limitation of motion.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Increased ratings for a right knee disability are denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

